SUPPLEMENT Dated April 26, 2011 To The Current Prospectus SpectraSelect And SpectraDirect Issued By ING USA Annuity and Life Insurance Company (Formerly, United Life and Annuity Insurance Company) Through Its Separate Account U This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our CustomerService Center at 1-800-366-0066. Effective April 29, 2011 the following fund name changes apply to the investment portfolios listed below. These investment portfolios are currently open to new investments. List of Fund Name Changes Former Fund Name Current Fund Name ING Van Kampen Comstock Portfolio ING Invesco Van Kampen Comstock Portfolio (Class I) ING Van Kampen Equity and Income Portfolio ING Invesco Van Kampen Equity and Income Portfolio (Class I) ING Van Kampen Growth and Income Portfolio ING Invesco Van Kampen Growth and Income Portfolio (Class I) SpectraDirect – SpectraSelect – SSSD-11 04/11
